Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument, see page 2-3, filed on 3/19/2021, with respect to 103 rejections, has been fully considered and is persuasive. The 103 rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "excellent porosity resistance and electrodeposition coating properties" in claim 1 is a relative term which renders the claim indefinite.  The term "excellent porosity resistance and electrodeposition coating properties" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear to what extent the porosity resistance is considered “excellent”; what electrodeposition coating properties are included; and how these properties are measured and judged to be “excellent”.  For the purpose of further examining, a product having overlapping composition will be considered meeting this limitation (see MPEP 2112).
Claims 6-7 are rejected likewise as depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uchihara et al (JPH07232294A), machine translation is referred here.
Regarding claim 1, Uchihara teaches welding wire with the following composition as compared with the current claim:
Element
Claim 1
JPH07232294A
C
0.07 to 0.30%
0.03-0.3
Si
0.001-0.04
0.4 or less
Mn
0.50 to 3.00%
2.0-3.5
P
0.03% or less
0.03 or less

0.03% or less
0.03 or less
at least one from:
 
 
 
0.1-1.0 total of Cr, Mo, V, Nb, Ta.
 
 
 
 
 
 
 
 
Ni
0.001-0.9

Cr
0.001-0.1

Mo
0.001-0.5

Cu
0.5 or less

at least one from:
 

Ti
0.50 or less

Al
0.50 or less

Nb
0.50 or less

V
0.10 or less

Zr
0.10 or less

Fe and impurities
balance
balance


It can be seen that the prior art composition overlaps the claimed composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.
The recited Si2-to-Mn ratio merely add further limitation to Si and Mn amounts.  However, the prior art teaches Si amount and Mn amount overlapping the claimed Si and Mn amounts, therefore, the recited Si2-to-Mn ratio is prima facie obvious when selecting Si and Mn 2-to-Mn ratio is 0.00004, meeting the claimed 0.015 or less.
Regarding the recited "excellent porosity resistance and electrodeposition coating properties", where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MEPE 2112.01).  The prior art teaches overlapping composition as stated above.  In addition, applicant teaches that “The content of Si may be adjusted to be 0.10% or less, more preferably, to secure electrodeposition coating properties and porosity resistance” [spec.0044].  “S may degrade porosity resistance of the weld joint when the galvanized steel sheet is welded. Thus, an upper limit of the content of S may be limited to, for example, 0.030%” [spec.0053].  In other words, the claimed "excellent porosity resistance and electrodeposition coating properties" is determined by the Si amount and S amount.  Since the prior art teaches overlapping Si amount and S amount as stated above, the recited "excellent porosity resistance and electrodeposition coating properties" would have been expected absent concrete evidence to the contrary.

Regarding claim 6, Uchihara does not teach the amount of B or REM.  One of ordinary skill would expect the amount of B and RME to be zero because no other amount of B or REM is in the composition.  The zero amounts of B and REM fall within the claimed 0.01% or less of B or 0.50% or less of REM in a total amount.

Regarding claim 7, Uchihara teaches the welding wire is solid wire [page 1 paragraph 4, page 4 paragraph 8], meeting the claimed solid wire or a flux-cored wire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JIANGTIAN XU/
Examiner, Art Unit 1734                                                                                                                                                                                           
/NICHOLAS A WANG/Examiner, Art Unit 1734